

 
 

--------------------------------------------------------------------------------

 

ADDENDUM NO. 1 TO
STOCK ACQUISITION AGREEMENT
BY AND BETWEEN
BENCHMARK PERFORMANCE GROUP, INC.
AND
INTEGRATED ENVIRONMENTAL TECHNOLOGIES, LTD.


THIS ADDENDUM NO. 1 TO STOCK ACQUISITION AGREEMENT (“Addendum No. 1”) is made
and entered into effective this 26th day of August, 2008, by and between
BENCHMARK PERFORMANCE GROUP, INC., a Texas Corporation (“Benchmark”) and
INTEGRATED ENVIRONMENTAL TECHNOLOGIES, LTD., a Nevada Corporation (“IEVM”).


RECITALS


A. Benchmark and IEVM entered into a stock acquisition agreement on or about
June 20, 2007 (the “Stock Acquisition Agreement”), wherein Benchmark agreed to
acquire Thirty-Five Million (35,000,000) shares (the “Shares”) of the common
stock, par value $0.001, of IEVM for an aggregate purchase price of Three
Million Five Hundred Thousand USD ($3,500,000) (the “Purchase Price”) ($0.10 per
share).


B. Pursuant to Section 3 of the Stock Purchase Agreement, the Purchase Price
shall be paid (and the Shares shall be issued) in seven (7) installments.


 
C. As of the date of this Addendum No. 1, four (4) installments have been paid
as follows:  The First Installment of $312,000 was converted from equipment
deposits previously paid by Benchmark to IEVM on or about May 22, 2007; the
Second Installment of $188,000 was paid by Benchmark to IEVM on or about June
13, 2007; the Third Installment of $500,000 was paid by Benchmark to IEVM on or
about October 31, 2007; and the Fourth Installment of $500,000 was paid in two
increments, with one payment of $250,000 on or about May 2, 2008, and the
remaining $250,000 on or about May 12, 2008.


 
D. Benchmark and IEVM have determined that as a result of an economic down-turn,
it is in the best interest of IEVM to receive the Fifth Installment payment
early and it is in the best interest of Benchmark to make the Fifth Installment
payment early and prior to October 31, 2008 as previously agreed in the Stock
Acquisition Agreement.


 
NOW, THEREFORE, for and in consideration of the foregoing, and of the mutual
covenants, agreements, undertakings, representations and warranties contained
herein, the parties hereto agree as follows:


1. The Fifth Installment described in Section 3(e) of the Stock Acquisition
Agreement is hereby due concurrent with entering into this Addendum No. 1.


2. As consideration for the acceleration of the Fifth Installment, the payment
set forth in Section 3(e) of the Stock Acquisition Agreement is hereby reduced
to $400,000.

 
 

--------------------------------------------------------------------------------

 



3. There are no further requirements of a subscription agreement for the
remaining installment payments and issuance of stock.


 
4. Other than as specifically provided in this Addendum No. 1, all other
provisions of the Stock Acquisition Agreement shall remain in full force and
effect, the Stock Acquisition Agreement as amended by this Addendum No. 1
constituting the sole and entire agreement between the parties as to the matters
contained herein, and superseding any and all conversations, letters and other
communications which may have been disseminated by the parties relating to the
subject matter hereof, all of which are void and of no effect.


IN WITNESS WHEREOF, the parties have executed this Addendum as of the date first
above written.




Integrated Environmental Technologies, Ltd.,
a Nevada corporation






By: /s/William E.
Prince                                                                                     
Name:William E. Prince
Title: President and Chief Executive Officer






Benchmark Performance Group, Inc.,
a Texas corporation






By: /s/E. Wayne Kinsey,
III                                                                                                
Name: E. Wayne Kinsey, III
Title: President and Chief Executive Officer

 
 

--------------------------------------------------------------------------------

 
